COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Chambers County, Texas v. Pelco Construction, Inc.

Appellate case number:      01-18-00832-CV

Trial court case number:    CV26356

Trial court:                344th District Court of Chambers County

       Appellant, Chambers County, Texas, has filed an unopposed “Motion to Transfer
Appellate Record from Previous Appeal to Current Appeal.” Appellant seeks to transfer
the clerk’s records, supplemental clerk’s records, and reporter’s records from the prior
appellate cause number 01-14-00317-CV, Pelco Construction Company v. Chambers
County, Texas, Kurt Amundson, and Amundson Consulting, Inc., to the records for this
appeal. Appellant requests the transfer because it contends that the appellate records from
the first appeal contain information still relevant to this appeal, including “several
interlocutory summary judgment orders that were not impacted by this Court’s Opinion
and Judgment in Docket No. 01-14-00317-CV.”
        A court of appeals has the power to take judicial notice of its own files in the same
or related proceedings involving the same parties. See In re Chaumette, 456 S.W.3d 299,
303 n.2 (Tex. App.—Houston [1st Dist.] 2014, orig. proceeding) (noting appellate court
may take judicial notice of its own records in related proceeding involving same parties).
        Accordingly, the Court grants appellant’s motion to transfer and directs the Clerk
of this Court to transfer the clerk’s records, supplemental clerk’s records, and reporter’s
records from the prior appellate cause number 01-14-00317-CV to the records for this
appellate cause number 01-18-00832-CV.

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually        Acting for the Court
Date: October 16, 2018